Appeal by defendant from a judgment of the Supreme Court, Suffolk County (Jaspan, J.), rendered December 21, 1982, convicting him of criminal possession of marihuana in the third degree, upon his plea of guilty, and imposing sentence as a second-felony offender. Judgment affirmed. Defendant, while acknowledging his prior Federal conviction of possession with intent to distribute diazepam, contends that the crime did not constitute a felony in this State. Moreover, defendant claims that his Federal conviction was obtained in violation of his right to the effective assistance of counsel. It bears noting that the effectiveness of counsel issue was previously considered and rejected by a Federal Magistrate of the United States District Court, District of Massachusetts. In our view, defendant’s arguments are without merit (see People v Fusillo, Supreme Ct, Suffolk County, May 20, 1982, Jaspan, J., mod on other grounds 94 AD2d 802), and the sentence imposed is proper. Mollen, P. J., Weinstein, Brown and Boyers, JJ., concur.